
	

114 HRES 471 IH: Recognizing Filipino American History Month and celebrating the history and culture of Filipino Americans and their immense contributions to the United States.
U.S. House of Representatives
2015-10-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 471
		IN THE HOUSE OF REPRESENTATIVES
		
			October 8, 2015
			Mr. Honda (for himself, Ms. Judy Chu of California, Mr. Vargas, Mr. Ted Lieu of California, Mr. McDermott, Ms. Jackson Lee, Mr. Scott of Virginia, Ms. Gabbard, Mr. Kilmer, Mr. Grijalva, Ms. Lofgren, Ms. Meng, Mr. Swalwell of California, Mr. Farr, Mr. Becerra, Mr. Peters, Ms. Lee, Ms. Bordallo, Mr. Schiff, Ms. Eshoo, and Ms. Bass) submitted the following resolution; which was referred to the Committee on Oversight and Government Reform
		
		RESOLUTION
		Recognizing Filipino American History Month and celebrating the history and culture of Filipino
			 Americans and their immense contributions to the United States.
	
	
 Whereas the earliest documented Filipino presence in the continental United States occurred on October 18, 1587, when the first Luzones Indios arrived in Morro Bay, California, on board the Nuestra Señora de Esperanza, a Manila-built galleon ship;
 Whereas the Filipino American National Historical Society recognizes 1763 as the year in which the first permanent Filipino settlement in the United States was established in St. Malo, Louisiana;
 Whereas the recognition of the first permanent Filipino settlement in the United States adds a new perspective to United States history by bringing attention to the economic, cultural, social, and other notable contributions made by Filipino Americans to the development of the United States;
 Whereas, with a population of approximately 3,416,840 individuals, the Filipino American community is the second largest Asian American and Pacific Islander group in the United States;
 Whereas, from the Civil War to the Iraq and Afghanistan conflicts, Filipino American servicemen and servicewomen have a longstanding history of serving in the Armed Forces;
 Whereas 250,000 Filipinos fought under the United States flag during World War II to protect and defend the United States in the Pacific theater;
 Whereas Filipino Americans continue to demonstrate a commendable sense of patriotism and honor; Whereas nine Filipino Americans have received the Congressional Medal of Honor, the highest award for valor in action against an enemy force that can be bestowed upon an individual serving in the Armed Forces;
 Whereas Filipino American farm workers and labor leaders, such as Philip Vera Cruz and Larry Itliong, played an integral role in the multiethnic United Farm Workers movement alongside Cesar Chávez, Dolores Huerta, and other Latino workers;
 Whereas the late Thelma Garcia Buchholdt, born in Claveria, Cagayan, in the Philippines, became the first Filipino woman elected to a State legislative body in the United States upon her election to the Alaska House of Representatives in 1974; became the first Filipino to serve in a U.S. mainland State legislature; and authored a comprehensive history book, Filipinos in Alaska: 1788–1958, to promote awareness and pride in Alaska’s Filipino heritage;
 Whereas Filipino Americans play an integral role in the United States healthcare system as nurses, doctors, and other medical professionals;
 Whereas Filipino Americans have contributed greatly to music, dance, literature, education, business, journalism, sports, fashion, politics, government, science, technology, the fine arts, and other fields that enrich the landscape of the United States;
 Whereas, as stated in the mission statement of the Filipino American National Historical Society, efforts should continue to promote the study of Filipino American history and culture because the roles of Filipino Americans and other people of color have largely been overlooked in the writing, teaching, and learning of United States history;
 Whereas it is imperative for Filipino American youth to have positive role models to instill in them the significance of education, complemented by the richness of Filipino American ethnicity, and the value of the Filipino American legacy; and
 Whereas it is essential to promote the understanding, education, and appreciation of the history and culture of Filipino Americans in the United States: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the celebration of Filipino American History Month as—
 (A)a study of the advancement of Filipino Americans; (B)a time to reflect on and remember the many notable contributions that Filipino Americans have made to the United States; and
 (C)a time to renew efforts toward the research and examination of history and culture so as to provide an opportunity for all people of the United States to learn more about Filipino Americans, and to appreciate the historic contributions of Filipino Americans to the United States; and
 (2)urges the people of the United States to observe Filipino American History Month with appropriate programs and activities.
			
